Citation Nr: 1042455	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  06-16 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for vitiligo; and if so, 
whether the claim may be granted

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing loss; 
and if so, whether the claim may be granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left shoulder and arm 
disability; and if so, whether the claim may be granted.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a skin disability other 
than vitiligo.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for coronary artery disease 
(CAD).

8.  Entitlement to service connection for cerebrovascular disease 
(CVD).

9.  Entitlement to service connection for bilateral eye 
disability.

10.  Entitlement to service connection for peripheral neuropathy.

11.  Entitlement to service connection for peripheral vascular 
disease (PVD).

12.  Entitlement to service connection for right shoulder and arm 
disability, to include arthritis.

13.  Entitlement to service connection for bilateral leg 
disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1942 to 
March 1946 and from March 1946 to August 1964.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in July 2009.  This matter was 
originally on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to increased rating for service-
connected disabilities and, the issues of entitlement to 
service connection for right ankle pain, sleep disorder, 
cold weather injury to right big toe, back pain, sinus 
headaches, gout, hypothyroidism, allergic rhinitis, and 
calluses have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for vitiligo 
and entitlement to service connection for hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for hearing loss was denied by 
a January 1996 rating decision that was not appealed; evidence 
submitted subsequent to the January 1996 rating decision does not 
raise a reasonable possibility of substantiating the claim.

2.  A claim for service connection for pinched nerve of the left 
shoulder and arm was denied by a December 1964 rating decision 
that was not appealed; a request to reopen a previously-denied 
claim for pinched nerve in left shoulder and arm was denied in a 
February 1996 decision that was not appealed; and evidence 
submitted subsequent to the January and February 1996 decisions 
does not raise a reasonable possibility of substantiating the 
claims.

3.  The Veteran's skin disabilities other than vitiligo are not 
related to active service.

4.  The Veteran does not currently have tinnitus that is related 
to active service.

5.  The Veteran does not have CAD that is related to active 
service.

6.  The Veteran does not have CVD that is related to active 
service.

7.  The Veteran's bilateral eye disabilities are not related to 
active service.

8.  The Veteran's peripheral neuropathy is not related to active 
service.

9.  The Veteran's PVD, varicose veins and venous insufficiency, 
is not related to active service.

10.  The Veteran's does not have a chronic right upper extremity 
disability that is related to active service.

11.  The Veteran's bilateral leg disability, bilateral knee 
arthritis, is not related to active service. 


CONCLUSIONS OF LAW

1.  The January 1996 rating decision which denied service 
connection for hearing loss is final; the February 1996 decision 
which denied the Veteran's request to reopen his previously-
denied claim for service connection for pinched nerve in left 
shoulder and arm is final.  38 U.S.C. § 7105 (c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

2.  New and material evidence has not been submitted, and the 
claims of entitlement to service connection for bilateral hearing 
loss and for pinched nerve in left shoulder and arm are not 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

3.  A skin disability, other than vitiligo, was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2010).

4.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2010).

5.  CAD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

6.  CVD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

7.  A bilateral eye disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2010).

8.  Peripheral neuropathy was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

9.  PVD, varicose veins and venous insufficiency, was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303 (2010).

10.  A chronic right upper extremity disability was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).

11.  A bilateral leg disability, bilateral knee arthritis, was 
not incurred in or aggravated by active service.  38 U.S.C.A. § 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's July 2009 Remand, the RO requested VA 
Fort Sill outpatient clinic records, scheduled the Veteran for VA 
examinations for his hypertension, tinnitus, and CAD, and 
readjudicated the Veteran's claim under provision of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) as discussed in more detail below, and issued a 
Supplemental Statement of the Case.  Based on the foregoing 
actions, the Board finds that there has been compliance with the 
Board's July 2009 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims held that in order to successfully 
reopen a previously and finally disallowed claim, the law 
requires the presentation of a special type of evidence-evidence 
that is both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known to 
VA claimants.  Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA it is 
necessary, in most cases, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must provide a 
claimant notice of what is required to substantiate each element 
of a service-connection claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Accordingly, VA must both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the VCAA 
notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their claims, 
the VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes what 
evidence would be necessary to substantiate those element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  In other words, the 
question of what constitutes material evidence to reopen a claim 
for service connection depends on the basis on which the prior 
claim was denied.  The basis for the denial in the prior decision 
can be ascertained from the face of that decision.  

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in July 2005 and November 2009 
essentially satisfied the duty to notify provisions. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Kent, 20 Vet. App. At 1.  The letters informed the appellant 
of what evidence was required to reopen and substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records and medical records from 
Reynolds Army Community Hospital have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran has identified medical records from the VA outpatient 
clinic at Fort Sill, however, the RO has been unsuccessful in 
obtaining them.  In February 2010, the VA OPC at Lawton/Fort Sill 
confirmed that they had searched their filed on the Veteran but 
had no records.  In March 2010, the RO made a formal finding of 
the unavailability of medical treatment records from VAMC 
Oklahoma for Lawton-Fort Sill OPC.  In March 2010, the Veteran 
was informed of this; he was also asked to send these records to 
VA.  To date, these records have not been submitted.  There is no 
indication in the record that any additional evidence, relevant 
to the issues decided herein, is available and not part of the 
claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded VA examinations in April 2010 for tinnitus, 
hypertension, and CAD.  38 C.F.R. § 3.159(c)(4).  The April 2010 
VA examiners addressed the etiology of the Veteran's tinnitus, 
hypertension, and CAD in conjunction with a review of the claims 
file and physical examination of and interview with the Veteran.  
The April 2010 VA examination reports are thorough; thus these 
examinations are adequate upon which to base a decision. 

The Veteran has not been afforded a VA examination, with an 
opinion as to the etiology of his other claimed disabilities.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board concludes that the duty to assist does not require that 
a VA medical examination be provided as no credible evidence of 
continuity of symptomatology, as discussed in more detail below, 
has been presented, and no medical evidence has been presented 
showing the possibility that any of these conditions are related 
to service.  Thus, the Board finds that an etiology opinion is 
not necessary.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).




New and Material Evidence

In a decision dated in December 1964, the RO denied the Veteran's 
claim for service connection for residuals of pinched nerve of 
the left shoulder, and arm.  The Veteran did not appeal this 
decision.  In a decision dated in January 1996, the RO denied the 
Veteran's claim for service connection for hearing loss, and in 
February 1996, the RO denied the Veteran's request to reopen his 
claim for service connection for pinched nerve in left shoulder 
and arm.  A finally adjudicated claim is an application which has 
been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the expiration of 
one year after the date of notice of an award or disallowance, or 
by denial on appellate review, whichever is the earlier.  See 38 
U.S.C. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1995).  Thus, the January and February decisions are 
final.  

The Veteran's application to reopen his claim of service 
connection for bilateral hearing loss and shoulder and arm 
disability noted to be arthritis caused by cold injury was 
received in June 2005.  However, in the Veteran's Notice of 
Disagreement received in December 2005, the Veteran stated that 
his shoulder and arm disability was not caused by any cold injury 
but occurred when he was moving books out of a storage area and a 
nerve was damaged in his shoulder.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a November 2005 rating decision, the RO 
declined to reopen the Veteran's claim of entitlement to service 
connection for bilateral hearing loss.  In addition, the RO 
adjudicated on the merits the claim of entitlement to service 
connection for arthritis of shoulders and arms due to cold 
injuries.  On appeal, however, the Board must make its own 
determination as to whether any newly submitted evidence warrants 
a reopening of the claims.  This is important because the 
preliminary question of whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The December 1964 rating decision denied service connection for 
residuals of pinched nerve left shoulder and arm on the basis 
that a disability was not found on last examination in November 
1964.  VA neurologic examination revealed normal muscle strength 
and reflexes in upper extremities, normal sensation to pain, 
touch, and temperature, and no neurologic disease found.  The 
January 1996 rating decision denied service connection for 
hearing loss on the basis that hearing loss neither occurred in 
nor was caused by service.  The RO noted that although post-
service treatment records from Reynolds Army Hospital dated from 
January 1974 to July 1995 showed hearing loss, service medical 
records for the period December 1942 to August 1964 were silent 
regarding hearing loss.  

Based on the grounds stated for the denial of service connection 
for left shoulder and arm disability in the December 1964 rating 
decision, new and material evidence would consist of competent, 
credible evidence showing a current left shoulder and arm 
diagnosis.  Based on the denial of service connection for hearing 
loss in the January 1996 rating decision, new and material 
evidence would consist of competent, credible evidence of in-
service hearing loss or a relationship between service and 
currently diagnosed hearing loss.

In this regard, additional evidence received since the 1996 
decisions include various treatment records from Reynolds Army 
Community Hospital, and the written statements of the Veteran.  
However, some of the records received from Reynolds Army 
Community Hospital are not new as they were of record at the time 
of the 1996 decision; and although the new evidence includes 
medical records pertinent to the Veteran's hearing, shoulders, 
and arms, the record is still absent new and material evidence.  
In this regard, the Veteran underwent VA examination in August 
2005.  The Veteran reported constant neck pain which travels to 
both shoulders.  Neurological examination of the upper 
extremities revealed normal motor function, normal sensory 
function, and normal reflexes.  Outpatient clinic notes from 
January 2005 to November 2007 indicate no arm pain, swelling or 
stiff, decrease in strength, range of motion, endurance or 
sensation to include shoulder and elbow.

The Board has considered the evidence received since the 1996 
decisions and finds that there is still no evidence that the 
Veteran's hearing loss was incurred in or aggravated by active 
service, and there is still no evidence that the Veteran has a 
current chronic left shoulder and arm disability related to 
active service. 

Accordingly, the Board finds that the evidence received 
subsequent to 1996 decisions is not new and material and does not 
serve to reopen the claims of entitlement to service connection 
for bilateral hearing loss and service connection for left 
shoulder and arm disability.   

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The first question that must be addressed, therefore, is whether 
incurrence of a skin disability other than vitiligo (hereinafter 
shortened to "skin disability"), tinnitus, CAD, CVD, bilateral 
eye disability, peripheral neuropathy, PVD, arthritis, right 
upper extremity disability, or bilateral leg disability is 
factually shown during service.  The Board concludes it was not.  

The Veteran's service treatment records indicate that in December 
1942, the Veteran was admitted for reaction to typhoid and 
tetanus shots including painful arms.  Physical examination 
demonstrated pain and swelling in right triceps area with 
increased local heat.  On August 4, 1951, the Veteran presented 
with soreness of right side of shoulder.  In May 1956, the 
Veteran was seen for something in right eye.  In November 1958, a 
DD Form 771 noted that the Veteran was highly photophobic and 
requested pink lenses to enable him to efficiently perform his 
military duties.  In September 1961, the Veteran presented with 
complaints of throbbing sensation of the temporal area.  He noted 
that he was having some emotional stress.  Blood pressure reading 
was 154/100 but there were no cardiovascular symptoms.  An EKG in 
February 1963 revealed a left axis deviation.

Despite findings in service of right triceps, right shoulder, 
right eye symptoms, photophobia, and abnormal EKGs, the Board 
cannot conclude a "chronic" condition was incurred during 
service.  Treatment for a disorder in service cannot be 
considered treatment for a chronic disorder unless there is some 
indication that a chronic disorder exists.  That an injury or 
disease occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.   For a showing of 
chronic disability in service there is required a combination of 
manifestations sufficient to identify the disorder, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic.  

On the clinical examination for separation from service in April 
1964, the Veteran's eyes, ophthalmoscopic, pupils, ocular 
motility, heart, upper extremities were evaluated as normal.  In 
addition, although an EKG dated in April 1964 revealed 
nonspecific ST-T wave abnormalities, no cardiac condition was 
noted under summary of defects.  

With respect to the notation of hypermetropia on the Veteran's 
retirement examination, the Board notes that refractive errors of 
the eyes are not diseases or injuries within the meaning of the 
applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9.   

With respect to the issues of skin disability, tinnitus, CVD, 
peripheral neuropathy, PVD, arthritis, and bilateral leg 
disability, the service treatment records are absent complaints, 
findings or diagnoses of any of these conditions during service.  
On the clinical examination for separation from service, the 
Veteran's only skin defect was vitiligo, and the Veteran's head, 
vascular system, lower extremities and neurologic health were 
evaluated as normal.  

Thus, there is no medical evidence that shows that the Veteran 
suffered from a chronic skin disability, tinnitus, CAD, CVD, a 
bilateral eye disability, peripheral neuropathy, PVD, arthritis, 
a chronic right upper extremity disability, or a chronic 
bilateral leg disability during service. 

In cases where a Veteran asserts service connection for injuries 
or disease incurred or aggravated in combat, 38 U.S.C.A. § 
1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), 
are applicable.  This statute and regulation ease the evidentiary 
burden of a combat Veteran by permitting the use, under certain 
circumstances, of lay evidence.  If the Veteran was engaged in 
combat with the enemy, VA shall accept as sufficient proof of 
service connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In this case, however, 
the veteran does not contend that any of these disorders were 
incurred in or aggravated by combat.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain time 
after service must have had their onset in service.  38 U.S.C.A. 
§§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a).  CAD and arthritis can be service-connected on such a 
basis.  However, the earliest post-service records in the 
Veteran's claims folder is dated in 1974, 10 years after the 
Veteran's retirement from service, thus presumptive service 
connection for chronic diseases is not warranted.  In addition, a 
master problem list indicates that the date of onset for right 
knee arthritis was 1974.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  Such 
evidence is lacking here.  The Veteran has not reported, and the 
competent medical evidence of record does not demonstrate, 
continuity of post-service symptoms for a skin disability, CAD, 
CVD, peripheral neuropathy, PVD, or arthritis; and although the 
Veteran has reported continuity of post-service symptoms for 
tinnitus, right upper extremity condition, and bilateral leg 
condition, the Board finds his allegations to be of limited 
probative value.  

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The Veteran is competent to give evidence 
about what he experienced; for example, he is competent to report 
that he engaged in certain activities in service and currently 
experiences certain symptomatology.   See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board acknowledges that it cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
However, such lack of contemporaneous evidence is for 
consideration in determining credibility.  In this regard, as 
noted above, the Board notes that the record is devoid of 
objective medical evidence until 1974.  

In addition, the file contains records from Reynolds Army 
Community Hospital for treatment the Veteran received between 
January 1974 and February 2010.  As noted above, the master list 
indicates that the onset of the Veteran's hypertension was 1970 
and his right knee arthritis in 1974.  The first indication in 
the record of right knee pain is 1974 when the Veteran fell and 
injured his right knee, and the first indication in the record of 
post-service right shoulder pain is October 1981.  Further, the 
Veteran filed claims with VA in 1946 and 1964 and again in 1996 
for benefits evidencing his awareness that he could apply for VA 
benefits for service related disabilities.  In 1996, the Veteran 
did not file a claim for a skin disability other than vitiligo, 
tinnitus, knee arthritis, or any right upper extremity or 
bilateral lower extremity problems.  This is inconsistent with 
any assertion that these problems had existed since service 
because it is reasonable to conclude that if he believed that he 
had a skin disability other than vitiligo, tinnitus, knee 
arthritis, or any right upper extremity or bilateral lower 
extremity conditions in 1996 that was related to service, he 
would have claimed service connection for it at that time.  As 
such, the Board finds that any assertions by the Veteran as to 
the continuity of symptomatology of his skin disability other 
than vitiligo, tinnitus, knee arthritis or any right upper 
extremity or bilateral lower extremity conditions since service 
to be less than credible.

In light of the lack of any relevant history reported between the 
Veteran's date of discharge and 1970, the earliest indication of 
any of the Veteran's claimed disabilities on appeal, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's 
and the Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Since the date in which the Veteran filed his claim in June 2005, 
the competent medical evidence of record indicates that the 
Veteran is not currently diagnosed with tinnitus, CAD, CVD, or a 
chronic right upper extremity disability.  

Medical records dated from June 2005 from Reynolds Army Hospital 
are negative for any such disorders.  At the April 2010 VA 
examinations, the audiologist stated that when asked if the 
Veteran has ringing or buzzing in his ears, he denied ever having 
tinnitus and stated that the Veteran did not have a current 
diagnosis of tinnitus and denied ever having tinnitus.  
Similarly, the VA physician noted that there was no evidence of 
coronary artery disease per the Veteran's history and medical 
records.  With respect to a chronic right upper extremity 
disability, in February 2001, the Veteran presented with 
complaints of tightness right side neck and shoulder.  Muscle 
strain was assessed.  However, there were no complaints at the 
Veteran's next appointment in June 2001 or thereafter.  As noted 
above, treatment for a disorder cannot be considered treatment 
for a chronic disorder unless there is some indication that a 
chronic disorder exists.  As there is no such indication that the 
shoulder muscle strain was chronic, the record is still absent 
evidence of a current, chronic upper extremity disability.

In the absence of competent medical evidence that tinnitus, CAD, 
CVD, or a chronic right upper extremity disability exists and 
that such current disability was caused by or aggravated by the 
Veteran's military service, the criteria for establishing service 
connection have not been established.  38 C.F.R. § 3.303. 

The Veteran has been diagnosed with seborrheic dermatitis, 
actinic keratosis, basal cell carcinoma, dermatophytosis tinea 
corporis, tinnitus, varicose veins, venous insufficiency, 
arteriosclerotic vascular disease, corneal degeneration, 
pseudophakia, dry eye syndrome, bilateral knee degenerative joint 
disease, leg pain secondary to degenerative joint disease, and 
probable polyneuropathy of the lower extremities.  Thus, the 
Veteran clearly has current disabilities.  The remaining 
question, therefore, is whether there is medical evidence of a 
relationship between these current disabilities and the Veteran's 
military service.

However, no medical professional has ever related any of these 
conditions to the Veteran's military service.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical treatment 
for the claimed condition for many years after service].  In this 
case, the medical evidence does not show treatment or diagnosis 
of these problems until a number of years after service.  

Thus, the record is absent evidence of in-service incurrence of a 
chronic skin disability, tinnitus, CAD, CVD, chronic bilateral 
eye disability, peripheral neuropathy, PVD, arthritis, right 
upper extremity disability, or bilateral leg disability; evidence 
of CAD or arthritis within a year following service, evidence of 
continuity of symptomatology, and medical evidence of a nexus 
between service and currently diagnosed disorders. 

Although the Veteran contends that he is diagnosed with skin 
disability other than vitiligo, tinnitus, CAD, CVD, bilateral eye 
disability, peripheral neuropathy, PVD, arthritis or cold injury, 
right upper extremity disability, and bilateral leg disability 
and that these disorders are related to his service, as a layman 
he is not competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay speculation 
with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection, and the benefit of the doubt rule enunciated 
in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

1.  New and material evidence not having been submitted, the 
claim for entitlement service connection for bilateral hearing 
loss is not reopened.

2.  New and material evidence not having been submitted, the 
claim for entitlement service connection for left shoulder and 
arm disability is not reopened.

3.  Entitlement to service connection for a skin disability other 
than vitiligo is denied.

4.  Entitlement to service connection for tinnitus is denied.

5.  Entitlement to service connection for CAD is denied.

6.  Entitlement to service connection for CVD is denied.

7.  Entitlement to service connection for bilateral eye 
disability is denied.

8.  Entitlement to service connection for peripheral neuropathy 
is denied.

9.  Entitlement to service connection for PVD is denied.

10.  Entitlement to service connection for right upper extremity 
disability is denied.

11.  Entitlement to service connection for bilateral leg 
disability is denied.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board confers upon the Veteran or other claimant, 
as a matter of law, the right to compliance with the Board's 
remand order.  Moreover, the Court further held that the Board 
itself errs when it fails to ensure compliance with the terms of 
its remand.  Id.  

With respect to the issues of whether new and material evidence 
has been submitted to reopen a claim for service connection for 
vitiligo, in July 2009, the Board remanded the claim for 
additional development.  Specifically, the Board directed that 
actions needed to comply with the VCAA in the context of a claim 
to reopen should be accomplished.  In November 2009, the RO 
issued a VCAA letter which noted that service connection for 
vitiligo had been previously denied in December 1964 because an 
examination for vitiligo showed no neurological disease and the 
cervical spine showed no significant abnormalities.  This is 
incorrect.  The Veteran's claim for service connection for 
vitiligo was denied because the vitiligo was considered a 
constitutional or developmental abnormality and not a disability 
under the law.  Thus, new and material evidence would be medical 
evidence indicating that the Veteran's vitiligo is acquired and 
not congenital; or if congenital, it was permanently worsened by 
the Veteran's military service and not due to the natural 
progress of the disease.  

With respect to the issue of entitlement to service connection 
for hypertension, the Board noted in July 2009 that the Veteran's 
service medical records show that in September 1961 the Veteran 
was diagnosed with transient high blood pressure and had reading 
of 154/100 and that current medical records from Reynolds Army 
Community Hospital show that the Veteran has a diagnosis of 
chronic hypertension.  The Board directed that the Veteran should 
be afforded the appropriate VA examination to determine the 
etiology of any current hypertension.  The Board directed that 
the examiner should provide an opinion as to whether it is at 
least as likely as not that the Veteran has a current diagnosis 
of hypertension; and if so, whether such disorder is related to 
the symptoms documented during the Veteran's active duty service.  

Instead, the examiner opined that it was less likely than not 
that the Veteran's hypertension was secondary to the treatments 
he received in the military.  

Further development is, therefore, needed in light of these 
Stegall violations.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Any actions needed to comply with the 
VCAA, in the context of the claim to reopen 
a previously-denied claim of entitlement to 
service connection from vitiligo should be 
accomplished including, but not limited to, 
notifying the Veteran of the basis of the 
denial of service connection in the 
December 1964 rating decision, the evidence 
and information that is necessary to reopen 
the claim, and the evidence and information 
that is necessary to establish service 
connection.
  
2.  The claims file should be returned to 
the VA physician who conducted the April 
2010 VA examination for hypertension; or if 
she is unavailable, another VA physician.  
The physician should provide an addendum 
opinion as to whether it is at least as 
likely as not that the Veteran's 
hypertension is related to active military 
service, including the symptoms (elevated 
blood pressure readings and diagnosis of 
transient hypertension) documented during 
the Veteran's active duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


